t c summary opinion united_states tax_court donald r leak petitioner v commissioner of internal revenue respondent docket no 13811-10s filed date donald r leak pro_se nancy m gilmore and mary clare schuller student for respondent summary opinion dean special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case unless otherwise indicated subsequent section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure respondent issued a notice_of_deficiency to petitioner in which he determined the following deficiencies and penalties year deficiency penalty sec_6662 dollar_figure big_number big_number dollar_figure big_number big_number after concessions the issues for decision are whether petitioner is entitled to deduct certain business_expenses reported on schedules c profit or loss from business in excess of those allowed or agreed to by respondent is entitled to charitable_contributions claimed on schedules a itemized_deductions in excess of those allowed by respondent received unreported schedule c income for 1all amounts are rounded to the nearest dollar 2respondent concedes that petitioner is entitled to a deduction for of dollar_figure for schedule c expenses consisting of dollar_figure of car and truck expenses dollar_figure of repair and maintenance_expenses and dollar_figure of other expenses and is liable for sec_6662 accuracy-related_penalties for the years in issue background some of the facts have been stipulated and are so found the stipulation of facts and the attached exhibits are incorporated herein by reference petitioner resided in maryland when he filed his petition petitioner owned and operated as a sole_proprietorship a lawn care business called leaks lawn care leaks he used three or four trucks a trailer a tractor and more than one lawnmower in his business petitioner used one of the trucks mainly for personal travel petitioner reported leaks’ income and expenses on a schedule c for each year in issue during the years in issue petitioner maintained a business checking account at m t bank m t for leaks account petitioner used account for business and personal transactions in and petitioner also maintained a joint personal checking account at m t account with his then wife petitioner used account for business and personal transactions 3other adjustments made in the notice_of_deficiency are computational and will not be discussed petitioner was actively involved with his church during the years in issue at some time before those years the church purchased a tract of to acres on which to build a house of worship petitioner cleared the land for the church so that it could begin construction for each year in issue he deducted as a charitable_contribution the amount he would have billed the church for his services in date petitioner’s home was broken into and a safe among other items was stolen respondent issued petitioner a notice_of_deficiency in which he determined deficiencies of dollar_figure dollar_figure and dollar_figure for and respectively in the notice respondent disallowed all of petitioner’s schedule c deductions for car and truck expenses repairs and maintenance_expenses and other expenses for each year in issue respondent also disallowed deductions for charitable_contributions of dollar_figure dollar_figure and dollar_figure for and respectively respondent also determined that petitioner had received unreported schedule c income of dollar_figure for additionally respondent determined sec_6662 accuracy-related_penalties of dollar_figure dollar_figure and dollar_figure for and respectively discussion generally the commissioner’s determinations are presumed correct and the taxpayer bears the burden of proving that those determinations are erroneous rule a see 503_us_79 290_us_111 in some cases the burden_of_proof with respect to relevant factual issues may shift to the commissioner under sec_7491 petitioner did not argue or present evidence that he satisfied the requirements of sec_7491 therefore petitioner bears the burden_of_proof with respect to the issues in the notice_of_deficiency deductions and credits are a matter of legislative grace and the taxpayer bears the burden of proving that he or she is entitled to any deduction or credit claimed rule a 308_us_488 292_us_435 additionally a taxpayer must substantiate all expenses for which a deduction is claimed sec_6001 65_tc_87 aff’d per curiam 540_f2d_821 5th cir i petitioner’s schedule c expenses sec_162 generally allows a deduction for ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying_on_a_trade_or_business as a general_rule if the trial record provides sufficient evidence that the taxpayer has incurred a deductible expense but the taxpayer is unable to adequately substantiate the precise amount of the deduction to which he or she is otherwise entitled the court may estimate the amount of the deductible expense and allow the deduction to that extent bearing heavily against the taxpayer whose inexactitude in substantiating the amount of the expense is of his or her own making 39_f2d_540 2d cir in order for the court to estimate the amount of an expense the court must have some basis upon which an estimate may be made 85_tc_731 without such a basis any allowance would amount to unguided largesse 245_f2d_559 5th cir expenses with respect to listed_property however must be substantiated by adequate_records or sufficient evidence corroborating the taxpayer’s own statement sec_274 sec_1_274-5t and b temporary income_tax regs fed reg date listed_property includes any passenger_automobile sec_280f petitioner created memos on a personal digital device to detail leaks’ expenses for and each memo has a time stamp at the bottom of the page the time stamp on the memo i sec_2 and the time stamp on the memo i sec_2 a car and truck expenses petitioner claimed deductions for car and truck expenses on schedules c of dollar_figure dollar_figure and dollar_figure for and respectively respondent disallowed a deduction for all of petitioner’s car and truck expenses for each year in issue petitioner testified that he used several trucks for leaks and used three different vendors to service those trucks during the years in issue petitioner testified that the first vendor had gone out of business and refused to give him copies of any records because he and petitioner had had a falling out petitioner testified that his second vendor committed suicide and that the third went out of business and is now incarcerated petitioner offered his memos as evidence to corroborate his testimony about his car and truck expenses the memos list only brief descriptions of the expenses and amounts paid for example the memo lists ford maint- dollar_figure and trans rebuild for ford-dollar_figure as expenses the memo lists milage-57182 as an expense although the court believes that petitioner did incur car and truck expenses while operating leaks during the years in issue passenger automobiles are listed_property and expenses related to them cannot be estimated because strict substantiation of the expenses is required see sec_274 sec_280f petitioner’s memos do not meet the strict substantiation requirements of sec_274 therefore petitioner is not entitled to deductions for car and truck expenses greater than the amount respondent concedes see supra note b repairs and maintenance_expenses petitioner claimed deductions for repairs and maintenance_expenses on schedules c of dollar_figure dollar_figure and dollar_figure for and respectively respondent disallowed all of petitioner’s repairs and maintenance_expenses for each year in issue petitioner provided some receipts his bank account statements and his memos to substantiate his repairs and maintenance_expenses although petitioner had account for leaks he often used it for personal transactions such as purchases from a floral shop and a monthly membership to match com in petitioner also used account to make business purchases he made several monthly payments to kubota4 in and from this account the court concludes that petitioner did have repairs and maintenance_expenses for the years in issue the court estimates under the cohan doctrine that petitioner is entitled to of his claimed deduction for repairs and maintenance_expenses for each of the years in issue any inexactitude in the court’s estimate is of petitioner’s own making and is due to his failure to maintain adequate business records see cohan v commissioner f 2d pincite c other expenses petitioner claimed deductions for other expenses on schedules c of dollar_figure dollar_figure and dollar_figure for and respectively respondent denied all of petitioner’s other expenses deductions for each year in issue petitioner provided some receipts his bank records and his memos to substantiate his other expenses it is clear from petitioner’s bank account records that he had expenses for business cards and other items necessary to a landscaping business for example topsoil seeds mulch lawnmowers etc the court 4kubota manufactures and services tractors estimates under the cohan doctrine that petitioner is entitled to of his claimed deductions for schedule c other expenses for each of the years in issue ii charitable_contributions sec_170 allows a deduction for charitable_contributions a taxpayer may not however claim a deduction for services rendered to a charitable_organization 495_us_472 136_tc_515 sec_1_170a-1 income_tax regs the amounts of petitioner’s charitable_contributions in issue are for services he performed for his church petitioner testified that he cleared to acres of church-owned land so that a house of worship could be built he also testified that for each of the years in issue he provided the church financial director a bill for his services in return petitioner stated he was given a receipt or paper from the church confirming he had made a contribution to the church in the amount stated on the bill petitioner is not allowed charitable_contribution deductions for the services he provided to the church see davis u s pincite van dusen v 5although a deduction is allowed for unreimbursed expenditures made incident to the rendition of services to an organization petitioner did not provide any documentation as to what amount of each claimed deduction was for his services and what amount was for unreimbursed expenditures that were incident to continued commissioner t c pincite sec_1_170a-1 income_tax regs therefore respondent’s determination to disallow a portion of petitioner’s charitable_contribution deductions for each year in issue is sustained iii unreported schedule c income respondent determined that petitioner failed to report schedule c income of dollar_figure for respondent used the bank_deposits method to determine petitioner’s unreported income gross_income includes all income from whatever source derived sec_61 gross_income derived from business is specifically included as an item_of_gross_income sec_61 the commissioner is authorized to reconstruct a taxpayer’s income sec_446 92_tc_661 indirect methods may be used for this purpose 348_us_121 the commissioner’s reconstruction need only be reasonable in light of all the surrounding facts and circumstances petzoldt v commissioner t c pincite 54_tc_1530 bank_deposits constitute prima facie evidence of income 87_tc_74 continued his services see sec_1_170a-1 income_tax regs the bank_deposits method of determining income assumes that all the money deposited into a taxpayer’s bank account during a specific period constitutes taxable_income 335_f2d_671 5th cir where the commissioner has used the bank_deposits method to determine a deficiency the taxpayer bears the burden of showing that the determination is incorrect see 96_tc_858 aff’d 959_f2d_16 2d cir bevan v commissioner tcmemo_1971_312 aff’d 472_f2d_1381 6th cir petitioner testified that all of the deposits that respondent determined to be unreported income are just transfers between account and account petitioner testified that he would use an automated teller machine atm to withdraw cash from account and then deposit the cash into account both of petitioner’s bank accounts document a plethora of cash withdrawals from atms many times there were multiple withdrawals in one day the dates and amounts of only a handful of the withdrawals from account are in proximity to the dates and amounts of account deposits most of the cash withdrawals appear to be just that--cash withdrawals the court finds that petitioner transferred dollar_figure from account to account this amount is not unreported income the remaining dollar_figure of deposits is unreported income for iv sec_6662 accuracy-related_penalty sec_6662 and b and authorizes the commissioner to impose a penalty equal to of the portion of an underpayment_of_tax that is attributable to negligence or disregard of rules or regulations or any substantial_understatement_of_income_tax the commissioner bears the initial burden of production with respect to the taxpayer’s liability for the sec_6662 penalty sec_7491 at trial the commissioner must introduce sufficient evidence indicating that it is appropriate to impose the relevant penalty 116_tc_438 if the commissioner satisfies his initial burden of production the burden of producing evidence to refute the commissioner’s evidence shifts to the taxpayer and the taxpayer must prove that the penalty does not apply id pincite respondent determined that petitioner was liable for sec_6662 accuracy-related_penalties of dollar_figure dollar_figure and dollar_figure for and respectively respondent contends that the underpayments of tax are attributable to either negligence or disregard of rules or regulations or to substantial understatements of income_tax respondent’s contentions necessarily reflect alternative grounds for imposing the sec_6662 penalty because only one sec_6662 accuracy-related_penalty may be imposed with respect to any given portion of any underpayment even if the underpayment is attributable to more than one of the types of listed conduct see 132_tc_161 aff’d 408_fedappx_908 6th cir sec_1_6662-2 income_tax regs for purposes of sec_6662 negligence is any failure to make a reasonable attempt to comply with the provisions of the internal_revenue_code and disregard includes any careless reckless or intentional disregard sec_6662 see also 85_tc_934 negligence is lack of due care or failure to do what a reasonably prudent person would do under the circumstances sec_1_6662-3 income_tax regs negligence also includes any failure to exercise ordinary and reasonable care in the preparation of a tax_return or any failure to keep adequate books_and_records and to properly substantiate items sec_1 b income_tax regs an understatement of income_tax is the excess of the amount of income_tax required to be shown on the return for the taxable_year over the amount of income_tax that is shown on the return reduced by any rebate see sec_6662 an understatement is substantial if it exceeds the greater of of the tax required to be shown on the return for the taxable_year or dollar_figure see sec_6662 petitioner provided very few records to substantiate claimed deductions for tens of thousands of dollars of expenses for each year in issue or to prove that he did not receive unreported income for alternatively each of petitioner’s understatements exceeds the greater of of the tax required to be shown on the return or dollar_figure respondent has met his burden of production under sec_7491 by showing that petitioner’s underpayments of income_tax are due to negligence or a substantial_understatement_of_income_tax a taxpayer may avoid liability for the sec_6662 penalty if the taxpayer demonstrates that he or she had a reasonable basis for the underpayment and that he or she acted in good_faith with respect to the underpayment sec_6664 sec_1_6664-4 income_tax regs reasonable_cause and good_faith are determined on a case-by-case basis taking into account all pertinent facts and circumstances sec_1_6664-4 income_tax regs the most important factor in determining reasonable_cause and good_faith is the extent of the taxpayer’s effort to assess his or her proper income_tax_liability id see also 136_tc_585 petitioner’s house was broken into and a safe in which he testified that he kept most of his business records was stolen respondent stipulated that most of leaks’ business records were in the safe when it was stolen petitioner entered into evidence memos he prepared that document some of his expenses he also testified that he attempted to contact vendors whom he used during the years in issue but was unable to obtain any records or receipts from them the court finds petitioner’s testimony credible concerning his attempts to contact vendors and we give his testimony some weight see patterson v commissioner tcmemo_1972_82 the court finds that petitioner meets his burden for the reasonable_cause and good_faith exception to the sec_6662 accuracy-related_penalty for his schedule c deductions for the years in issue cf kolbeck v commissioner tcmemo_2005_ taxpayer failed to reconstruct deductions or make meaningful attempts to contact third parties who might have been able to verify his expenses petitioner’s evidence to prove he did not receive unreported income in is much weaker than the evidence for his schedule c deductions he could show only dollar_figure of the more than dollar_figure of unreported income as transfers between his accounts additionally petitioner had thousands of dollars of improperly claimed charitable_contribution deductions for the years in issue petitioner testified that he received receipts or papers from his church stating that he made charitable_contributions to the church in amounts equal to what he billed the church for his services for the years in issue petitioner did not provide respondent or the court his bills or any receipts or papers the church may have sent him that would corroborate his testimony about the related charitable_contribution deductions he claimed for the years in issue petitioner has not satisfied his burden to meet the reasonable_cause and good_faith exception for the unreported income and charitable_contributions therefore the court finds he is liable for the sec_6662 accuracy-related_penalty for those issues we have considered all of petitioner’s arguments and to the extent not addressed herein we conclude that they are moot irrelevant or without merit to reflect the foregoing decision will be entered under rule
